Citation Nr: 1728718	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hyperthyroidism, to include a right upper thyroid nodule prior to May 19, 2010, and in excess of 30 percent thereafter. 

2.  Whether a timely notice of disagreement (NOD) was filed with regard to the initial evaluation assigned for pseudofolliculitis barbae (PFB) in a September 1999 rating decision. 

3.  Entitlement to service connection for a bilateral foot disability, include stress fractures, pes planus, and plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978, and from December 1980 to April 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 1997, July 2002 August 2004, and July 2011 rating decisions by Regional Offices (RO) of the United States Department of Veterans Affairs (VA).  The March 1997 decision denied service connection for bilateral stress fracture of the feet.  The July 2002 rating decision denied compensable ratings for PFB and the right upper thyroid nodule.  In August 2004, the RO granted an increased, 10 percent evaluation for a thyroid disability, effective from April 1, 2001.  In July 2011, a yet higher 30 percent evaluation was assigned effective May 19, 2010.  

The Veteran provided testimony at a May 2014 Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In October 2016, the Board notified the Veteran that the VLJ that conducted the May 2014 hearing was no longer employed by the Board and that he had the opportunity to testify at another hearing.  The Veteran and his representative requested a new hearing.  A transcript of the February 2017 hearing is of record.  

As reflected on the title page of this decision, the Board recharacterized the claim for service connection for bilateral stress fractures of the feet on appeal to contemplate the Veteran's diagnosis of pes planus and plantar fasciitis pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

The issues of rating in excess of 10 percent for a right upper thyroid nodule prior to May 19, 2010, and in excess of 30 percent thereafter and service connection for a bilateral foot disability to include stress fractures, pes planus, and plantar fasciitis is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1999 rating decision granted service connection for pseudofolliculitis barbae and assigned an initial rating for the disorder; the Veteran was notified of the rating action and of his appellate rights later in September 1999. 

2.  No communication was received from the Veteran or any representative expressing disagreement with and a desire for appellate review of the September 1999 rating decision until more than a year following notice of that rating action. 


CONCLUSION OF LAW

The Veteran did not file a timely notice of disagreement with the September 1999 rating decision, and the decision is final. 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim, and as the law and not the facts is dispositive, the provisions regarding development and notice do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Law and Regulations

An appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is issued to the claimant by VA.  38 U.S.C.A. § 7105 (a); 38 C.F.R. §§ 20.200 , 20.201, 20.202, 20.302.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

Any written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result, will constitute a notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The actual wording of the communication and the context in which it was written must be considered in determining whether a communication constitutes a notice of disagreement.  Jarvis v. West, 12 Vet. App. 559 (1999).  All communications should be liberally construed.  Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). 

A claimant or representative must file a notice of disagreement within one year from the date that the RO mailed notice of a decision.  38 C.F.R. § 20.302 (a).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105 (c).

While the Board may waive the issue of the timeliness of a substantive appeal, an untimely notice of disagreement is a jurisdictional bar to appellate consideration, and the issue may not be waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  38 U.S.C.A. §§ 503 , 7104 ; Harvey v. Brown, 6 Vet. App. 416 (1994).  The issue of whether a notice of disagreement has been filed on time is appealable.  If the claimant or representative protests an adverse decision made by the RO with respect to the timely filing of a notice of disagreement, the claimant will be furnished a statement of the case on the issue of whether the notice of disagreement was timely.  38 C.F.R. §§ 19.34 , 20.101(c).

III.  Timely Notice of Disagreement 

The Veteran disagrees with a July 2001 letter from the RO informing him that his May 2001 NOD was not submitted in a timely manner.

A September 1999 rating decision granted service connection for pseudofolliculitis barbae.  Notice of the decision was mailed on September 13, 1999, to the Veteran's correct mailing address at the time and was not returned as undeliverable.  

Between the date of notice of the September 1999 rating decision and May 2001, no communication was received from the Veteran or his representative expressing disagreement with and a desire for appellate review of the September 1999 rating decision.  Although the Veteran believes he might have submitted such an expression of disagreement as to the referenced rating action, the contemporaneous evidence on file does not support his belief.

In correspondence received on May 5, 2001, the Veteran expressed disagreement with the rating he received for his pseudofolliculitis barbae. 

The Board finds that the May 5, 2001 communication constitutes a notice of disagreement to the September 1999 rating decision.  However, that communication was received beyond the one-year period from the September 13, 1999, date of mailing of notice of the September 1999 rating decision.  Thus, that communication cannot be accepted as a timely notice of disagreement, and therefore the September 1999 rating decision is final.  38 C.F.R. §§ 20.204 (c), 20.302.  No earlier communication from the Veteran was received after the September 1999 rating decision that would constitute a timely notice of disagreement.

In conclusion, the Board finds that a notice of disagreement was not timely filed to the September 1999 rating decision that granted service connection for pseudofolliculitis barbae and which assigned an initial disability rating therefor.  Consequently, the benefits sought are denied because the claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426   (1994).


ORDER

As the Veteran did not file a timely notice of disagreement with the September 1999 rating decision that granted service connection for pseudofolliculitis barbae and assigned an initial disability rating, the appeal is denied.


REMAND


The Board finds that additional development is needed before the Veteran's claims for rating in excess of 10 percent for a right upper thyroid nodule prior to May 19, 2010, and in excess of 30 percent thereafter and service connection for a bilateral foot disability to include stress fractures, pes planus, and plantar fasciitis are decided. 

In regard to the Veteran's claim for entitlement to a rating in excess of 10 percent for a right upper thyroid nodule prior to May 19, 2010, and in excess of 30 percent thereafter, the Board observes that the Veteran was last afforded a VA examination for his service-connected right upper thyroid in November 2010, and the evidence indicates that his symptomatology may have worsened.  For example, at the Veteran's February 2017 Board videoconference hearing, the Veteran described weakness, weight gain, mental disturbance, problems with vision, lightheadness, dizziness, and some memory loss.

Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the evidence showing that his right upper thyroid nodule may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of the Veteran's right upper thyroid nodule.

As for the Veteran's claim for service connection for a bilateral foot disability to include stress fractures, pes planus, and plantar fasciitis, the RO obtained an ACE opinion in May 2014.  The examiner opined that the Veteran's right foot condition diagnosed on x-ray as hallux valgus of the right foot  was as least as likely as not caused by and/or worsened by an already service-connected right great down disability.  The support for this conclusion was based on the evidence of record showing the severity of the right great toe osteoarthritis.  The examiner opined that the Veteran's left foot condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the left foot was less likely than not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and was not caused by and/or worsened by an already service connected right toe disability.  The examiner noted that the natural progression of a left foot condition was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  However, more recent evidence has made the May 2014 opinion inadequate.  On a March 2017 Primary Care Nursing Outpatient Note, the Veteran was diagnosed with bilateral pes planus and bilateral planter fasciitis.  Accordingly, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current bilateral foot disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to ascertain the current severity of his service-connected right upper thyroid nodule.  All indicated tests and studies should be accomplished, and all findings should be reported in detail.  The electronic claims file should be made available for the examiner's review.

2.  Schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the nature and current severity of the Veteran's service-connected bilateral foot disabilities.  The electronic claims file must be made available to and reviewed by the examiner.  This review should include the service treatment records, the Veteran's post-service lay statements at the February 2017 hearing of a bilateral foot condition beginning in-service and continuing since service, any post-service VA medical records and examinations; any post-service private medical records and evaluations; and any other information deemed pertinent.  After reviewing the claims file, the reviewer should answer the following question: 

(a)  Is it at least as likely as not (i.e. a fifty percent probability or greater) that any current bilateral pes planus disability is related to his military service?  

(b)  Is it at least as likely as not (i.e. a fifty percent probability or greater) that any current bilateral plantar fasciitis disability is related to his military service?  

(c)  Is it at least as likely as not (i.e. a fifty percent probability or greater) that any current bilateral stress fracture of the feet disability is related to his military service?  

(d) Is it at least as likely as not (a 50 percent or greater probability) that any current bilateral pes planus disability is aggravated beyond the normal course of the condition by the service-connected right and/or left knee disability.  

(e)  Is it at least as likely as not (a 50 percent or greater probability) that any current bilateral pes planus disability is aggravated beyond the normal course of the condition by the service-connected right and/or left ankle disability.  

(f)  Is it at least as likely as not (a 50 percent or greater probability) that any current bilateral pes planus disability is aggravated beyond the normal course of the condition by the service-connected right first toe hallux valgus disability.  

(g)  Is it at least as likely as not (a 50 percent or greater probability) that any current bilateral plantar fasciitis disability is aggravated beyond the normal course of the condition by the service-connected right and/or left knee disability.  

(h)  Is it at least as likely as not (a 50 percent or greater probability) that any current bilateral plantar fasciitis disability is aggravated beyond the normal course of the condition by the service-connected right and/or left ankle disability.  

(i)  Is it at least as likely as not (a 50 percent or greater probability) that any current bilateral plantar fasciitis disability is aggravated beyond the normal course of the condition by the service-connected right first toe hallux valgus disability. 

A rationale should be provided for each opinion.  
If the examiner is unable to provide any opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


